                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


TAYLOR DEGGS, ET AL.                                               CIVIL ACTION

VERSUS

FIVE BRONX, INC., ET AL.                                  NO.: 19-00406-BAJ-EWD



                               RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 32) pursuant to 28 U.S.C. § 636(b)(1). The Report and

Recommendation addresses the Motion to Remand (Doc. 17) filed by Plaintiff,

individually and on behalf of her minor children, arguing that this matter should be

remanded to the 19th Judicial District Court, Parish of East Baton Rouge, because

(1) Defendant Rockwell waived its right to removal by filing a partial exception of no

cause of action in the state court proceeding and (2) Defendants failed to plead the

citizenship of Defendant Abbey Ltd. so as to establish complete diversity, and (3)

Defendant Housely, the sole Louisiana defendant, was joined properly.             The

Magistrate Judge recommended that Plaintiff’s motion be denied, and that Plaintiff’s

claims against Defendant Housely be dismissed without prejudice. (Doc. 32 at p. 19).

The Magistrate Judge further recommended referring this matter to her for a

scheduling conference. (Id.)

      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Plaintiff filed an objection to the

Report and Recommendation. Defendants did not file a response.

      In the objection, Plaintiff contends that the Defendants failed to meet their

burden to show improper joinder of Defendant Housely, and that she stated a viable

tort claim against Defendant Housely. (Doc. 33 at p. 2). Plaintiff further contends

that Defendant Rockwell Automation Inc. waived its right to remove when it filed the

exception to no cause of action in state court the day before the case was removed.

(See id.). The Court agrees with the Magistrate Judge’s finding that Defendant

Rockwell Automation Inc.’s filing did not amount to a waiver of its right to remove or

join in removal, and that Defendant Housely was improperly joined because Plaintiff

failed to assert that Defendant Housely had particular duties or knowledge related

to equipment causing the death of Plaintiff’s husband. (Doc. 33 at pp. 8, 18).

      Having carefully considered the underlying Complaint, the instant motions,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      Accordingly,

      IT   IS    ORDERED       that   the       Magistrate   Judge’s   Report    and

Recommendation (Doc. 32) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Defendants’ Motion to Remand (Doc.

17) is DENIED.



                                            2
      IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant

Housely are DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that this matter is referred to the Magistrate

Judge for a scheduling conference.




                             Baton Rouge, Louisiana, this 24th day of March, 2020.




                                     ______________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                        3
